Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000589
                                                         15-MAR-2017
                                                         01:13 PM
                          SCPW-16-0000589

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               HERMAN-LEE KAOPUA, SR., Petitioner,

                                 vs.

                    TRACY MURAKAMI, Respondent.


                         ORIGINAL PROCEEDING
                       (S.P.P. NO. 12-1-0007)

           ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Herman-Lee Kaopua,

Sr.’s document entitled, “Writ of Mandamus 21(b)[] HRAP,” which

was filed on August 23, 2016, and which we construe as a petition

for writ of mandamus, court-appointed counsel Melinda Mendes’

answer, filed on October 3, 2016, the multiple status updates

filed by court-appointed counsel on January 5, 2017, January 19,

2017, February 3, 2017, February 16, 2017, and March 2, 2017

regarding assisting petitioner in filing a “proper” HRPP Rule 40

petition, the respective supporting documents, and the record, it

appears that the more appropriate course of relief at this

juncture is for the circuit court to ascertain the current status

of the case and proceed therewith.     Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is granted to the extent that the circuit court shall

determine the status of the post-conviction proceeding and

proceed accordingly.   The appellate clerks’ office shall serve a

copy of this order on petitioner, court-appointed counsel, and

the circuit court of the fifth circuit.

          DATED:   Honolulu, Hawai#i, March 15, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2